Exhibit 10.1

COMMERCIAL EQUIPMENT LEASE AGREEMENT

 

LESSOR:

   Forbes Energy Services, LLC    LESSEE:    ALICE ENVIRONMENTAL SERVICES, LP

ADDRESS:

   3000 S. Business Hwy 281    ADDRESS:    P.O. Box 1455    Alice, Texas 78332
      Alice, TX 78333

Lessor, in reliance on Lessee’s selection of the equipment described below
(“Unit” or “Unit(s)”), agrees to acquire and lease the Units to Lessee, and
Lessee agrees to lease the Units from Lessor, subject to the terms and
conditions below:

 

    

Description of Unit(s)

  

Serial#

  

Brand

1

   SEE EXHIBIT A – ATTACHED AND INCORPORATED HEREIN AS IF FULLY RECITED FOR ALL
PURPOSES    SEE EXHIBIT A    SEE EXHIBIT A

2

    

3

    

4

    

Gross Lease Amount: Fifteen Million One Hundred Eighty Seven Thousand Eight
Hundred Nineteen and 22/100 Dollars ($15,187,819.22)

Lease Payments to be paid: 60 payments of Two Hundred Seventy Six Thousand Four
Hundred Eighteen and 30/100 Dollars ($276,418.30). At the conclusion of the
lease term, Lessee has the right, but not the obligation, to purchase all of the
equipment in Exhibit A for 1 payment of Five Million Three Hundred Fifteen
Thousand Seven Hundred Thirty Six and 65/100 Dollars ($5,315,736.65). The first
lease payment is due October 15, 2008 and monthly thereafter as set forth in
this agreement.

Effective Date: October 15, 2008

Lease Term: 60                 Months                     Residual:
$5,315,736.65

Location of Unit(s): Lessee shall have the right to operate the units in the
United States and Mexico.

 

ADDITIONAL PROVISIONS:

     RIDERS:

Delivery & Insurance Supplement

     n/a                            

TERMS AND CONDITIONS OF LEASE

1. LEASE TERM: The Lease term for each Unit shall start on its Delivery Date
(the date (a) Lessor executes this Lease, (b) Lessor takes title to the Unit, or
(c) Lessee or its agent takes control or physical possession of the Unit,
whichever is latest), provided the Delivery Date is on or before the utilization
date stated above, and shall continue for the number of months stated above. If
the Delivery Date is not on or before the utilization date, Lessee shall, at the
option of Lessor, assume Lessor’s obligations to purchase and pay for the Unit.
Lessee shall execute and send Lessor’s Delivery Supplement to Lessor promptly
after delivery of a Unit.

2. RENT: Lessee shall pay to Lessor, at P.O. Box 2108, Alice, Texas 78333 or
such other location Lessor designates in writing, rent for each Unit as stated
above starting (a) on its Delivery Date if the rent is to be paid in advance, or
(b) one month (or other period as stated above) after its Delivery Date if the
rent is to be paid in arrears. An amount equal to the first rent payment for
each Unit must



--------------------------------------------------------------------------------

accompany this document when it is submitted to Lessor. If Lessor executes this
document, the amount shall be the first rent payment. If Lessor does not execute
this document, the amount shall be returned to Lessee. If Lessor does not
receive a rent payment on the date it is due, Lessee shall pay to Lessor, on
demand, a late payment charge equal to five percent (5%) of the rent payment not
paid when due or the highest charge allowed by law, whichever is less.

3. NO ABATEMENT: Lessee shall not be entitled to abatement or reduction of rent
or setoff against rent for any reason whatsoever. Except as otherwise provided,
this Lease shall not terminate because of, nor shall the obligations of Lessor
or Lessee be affected by, any defect in, damage to, destruction of, or loss of
possession or use of a Unit; the attachment of any lien, security interest or
other claim to a Unit; any interference with Lessee’s use of a Unit; Lessee’s
insolvency or the commencement of any bankruptcy or similar proceeding by or
against Lessee, or any other cause whatsoever.

4. DISCLAIMER OF WARRANTIES: Lessee acknowledges and agrees that Lessor is not
the manufacturer of the Unit(s) and that Lessee has selected each Unit based on
Lessee’s own judgment without any reliance whatsoever on any statements or
representations made by Lessor. AS BETWEEN LESSOR AND LESSEE, THE UNIT(S) ARE
PROVIDED “AS IS” WITHOUT ANY WARRANTIES OF ANY KIND. LESSOR HEREBY EXPRESSLY
DISCLAIMS a) ALL WARRANTIES OF MECHANTABILITY, b) ALL WARRANTIES OF FITNESS FOR
A PARTICULAR PURPOSE, AND c) ALL WARRANTIES AGAINST INFRINGEMENT OR THE LIKE.
Lessor assigns to Lessee its interest in any of the manufacturer’s warranties on
the
Unit(s).

5. POSSESSION, USE AND MAINTENANCE: Lessee shall not (a) use, operate, maintain
or store a Unit improperly, carelessly, unsafely or in violation of any
applicable law or regulation or for any purpose other than in the conduct of
Lessee’s business; (b) abandon a Unit; (c) sublease a Unit without the prior
written consent of Lessor; or (d) create or allow to exist any lien, claim,
security interest or encumbrance on any of its rights hereunder. A Unit is and
shall remain personal property regardless of its use or manner of attachment to
realty. Lessor and its agent shall have the right (but not the obligation) to
inspect a Unit and maintenance records relating to it, and observe its use.
Lessee, at its expense, shall maintain each Unit in good operating order, repair
and condition and shall perform maintenance at least as frequently as stated in
any applicable operator’s guide, service manual, or lubrication and maintenance
guide. Lessee shall not alter any Unit or affix any accessory or equipment to it
if doing so will impair its originally intended function or use or reduce its
value. Lessee shall not make any “non-reversible” addition (as defined for
federal income tax purposes) to a Unit without the prior written consent of
Lessor. Any alteration or addition to a Unit shall be the responsibility of and
at the sole risk of Lessee. If an Event of Default has occurred and is
continuing, all parts, accessories and equipment affixed to a Unit shall become
property of Lessor.

6. TAXES: Lessee shall promptly pay or reimburse Lessor for all fees and taxes
of any nature, together with any penalties, fines or additions to tax and
interest thereon (all of the foregoing hereafter the “Impositions”), levied upon
Lessor by any taxing authority with respect to or in connection with a Unit from
the time it is purchased by Lessor until it is returned to Lessor. Excluded,
however, are taxes measured by Lessor’s net income but not excluded are net
income taxes which by the terms of the statute imposing the tax expressly
relieve Lessee or Lessor from the payment of any impositions which Lessee would
otherwise be obligated to pay or reimburse. If Lessor is not entitled to an
equal deduction with respect to any imposition which Lessee is required to pay
or reimburse hereunder and payment or reimbursement constitutes income to
Lessor, then Lessee shall also pay to Lessor the amount of any Impositions which
Lessor is obligated to pay in respect of (a) the payment or reimbursement by
Lessee and (b) any payment by Lessee made pursuant to this sentence. Lessee
shall prepare and file, in a manner satisfactory to Lessor, any reports or
returns that may be required with respect to a Unit. For purposes of this
section, “Lessor” shall include any affiliated group, within the meaning of
Section 1504 of the Internal Revenue Code of 1986, of which Lessor is a member
for any year in which a consolidated or combined income tax return is filed for
the affiliated group.



--------------------------------------------------------------------------------

7. TAX INDEMNITY: This Lease is entered into on the basis that Lessee shall be
entitled to (a) depreciation deductions with respect to a Unit, in accordance
with Section 168(a) of the Internal Revenue Code of 1986, as amended (the
“Code”), based upon the applicable depreciation method and recovery period
specified in Sections 168(b) and (c) of the Code as identified by Lessee; and
(b) for state income tax purposes, deductions analogous to (a) (all of the
foregoing hereinafter the “Tax Benefits”). If Lessor, for any reason other than
those stated in (i) through (iv) below, shall lose or lose the right to claim
or, if there shall be disallowed, deferred or recaptured with respect to Lessor,
any of the Tax Benefits with respect to any Unit (any of the foregoing hereafter
a “Loss”), then, within thirty (30) days after written notice to Lessee by
Lessor that a Loss has occurred, Lessee shall pay Lessor an amount which, in the
reasonable opinion of Lessor, will cause Lessor’s net after tax rate of return
over the term of this Lease in respect to the Unit to equal the net after tax
rate of return that would have been realized if Lessor had been entitled to its
anticipated utilization of all of the Tax Benefits. Lessor shall not be entitled
to payment for any Loss arising solely as a direct result of any of the
following: (i) a failure of Lessor to timely or properly claim the Tax Benefits
for a Unit; (ii) a foreclosure by any person holding a lien through Lessor on
any Unit, which foreclosure results solely from an act of Lessor; (iii) a
Casualty Occurrence, if the Casualty Value in connection therewith has been paid
by Lessee; or (iv) the failure of Lessor to have sufficient taxable income or
tax liability to utilize the Tax Benefits. Lessor shall be under no obligation
to contest any action that may result in a Loss. Lessee acknowledges and
confirms that Lessor’s classification of a Unit in accordance with
Section 168(e) of the Code and Lessor’s entitlement to the Tax Benefits is based
solely upon Lessee’s representations as to the proper classification of a Unit
as aforesaid. “Lessor” shall include any affiliated group (within the meaning of
Section 1504 of the Code) of which Lessor is a member for any year in which a
consolidated or combined income tax return is filed for the affiliated group.

8. LOSS OR DAMAGE: Lessee shall bear the risk, of any Casualty Occurrence (the
Unit is worn out, lost, stolen, destroyed, take by governmental action or, in
Lessor’s opinion, irreparably damaged) or other damage from the time it is
purchased by Lessor until it is returned to Lessor. Lessee shall give Lessor
prompt notice of a Casualty Occurrence or other damage. If, in Lessor’s opinion,
the damage is not a Casualty Occurrence, Lessee shall, at its expense, promptly
restore the Unit to the condition required by Section 5. If a Casualty
Occurrence, Lessee shall pay to Lessor on the first rent payment date following
the Casualty Occurrence (thirty (30) days after the Casualty Occurrence if there
is no rent payment date remaining) all amounts then due under this Lease with
respect to the Unit, plus a sum equal to the applicable Casualty Value of the
Unit as shown in the applicable attached Exhibit. Upon making this payment, the
term of this Lease with respect to the Unit shall terminate and Lessor shall be
entitled to possession of the Unit. Lessee shall be entitled to any recovery of
the Unit from insurance or otherwise to the extent it does not exceed the amount
of the Casualty Value paid by Lessee.

9. WAIVER AND INDEMNITY: LESSEE HEREBY AGREES TO RELEASE, DEFEND, INDEMNIFY AND
HOLD HARMLESS LESSOR, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND ASSIGNS
FROM AND AGAINST ANY CLAIMS OF LESSEE OR THIRD PARTIES, INCLUDING CLAIMS BASED
UPON BREACH OF CONTRACT, BREACH OF WARRANTY, PERSONAL INJURY, PROPERTY DAMAGE,
STRICT LIABILITY OR NEGLIGENCE, FOR ANY LOSS, DAMAGE OR INJURY CAUSED BY OR
RELATING TO THE DESIGN, MANUFACTURE, SELECTION, DELIVERY, CONDITION, OPERATION,
USE, OWNERSHIP, MAINTENANCE OR REPAIR OF ANY UNIT. FURTHER, LESSEE AGREES TO BE
RESPONSIBLE FOR ALL COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES,
INCURRED BY LESSOR OR ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND ASSIGNS IN
DEFENDING SUCH CLAIMS OR IN ENFORCING THIS PROVISION. UNDER NO CONDITION OR
CAUSE OF ACTION SHALL LESSOR BE LIABLE FOR ANY LOSS OF ACTUAL OR ANTICIPATED
BUSINESS OR PROFITS OR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES.

10. INSURANCE: Lessee, at its expense, shall keep each Unit insured for the
benefit of Lessor against all risks for not less than its Casualty Value and
shall maintain comprehensive public liability insurance (including product and
broad form contractual liability) covering the Unit for not less than $2,000,000
combined coverage for bodily injury and property damage. All insurance shall be
in a form and with companies as Lessor shall approve, shall specify Lessor and
Lessee as named insureds, shall be primary, without the right of contribution
from any other insurance carried by Lessor, and shall provide that the insurance
may not be canceled or altered so as to affect the interest of Lessor without at
least ten (10) days’ prior written notice to Lessor. All insurance covering loss
or damage to a Unit shall name Lessor as loss payee. Lessee shall not make
adjustments with insurers except with Lessor’s prior written consent and hereby
irrevocably appoints Lessor as Lessee’s attorney-in-fact to receive payment of
and to endorse all checks, drafts and other documents and to take any other
actions necessary to pursue insurance claims and recover payments if Lessee
fails to do so. Lessee shall promptly notify Lessor of any occurrence that may
become the basis of a claim and shall provide Lessor with all requested
pertinent data. Lessee shall promptly deliver to Lessor evidence of such
insurance coverage.

11. EVENTS OF DEFAULT: Each of the following constitutes an event of default
(“Event of Default”): (a) Lessee fails to make any payment when due; (b) any
representation or warranty to Lessor which is incorrect or misleading;
(c) Lessee fails to observe or perform any covenant, agreement or warranty made
by Lessee and the failure continues for ten (10) days after written notice to
Lessee; (d) any default occurs under any other agreement between Lessee and
Lessor or any affiliate of Lessor; (e) Lessee or any



--------------------------------------------------------------------------------

guarantor of this Lease ceases to do business, becomes insolvent, makes an
assignment for the benefit of creditors or files any petition or action under
any bankruptcy, reorganization, insolvency or moratorium law, or any other law
or laws for the relief of, or relating to, debtors; (f) filing of an involuntary
petition under any bankruptcy statute against Lessee or any guarantor of this
Lease, or appointment of a receiver, trustee, custodian or similar official to
take possession of the properties of Lessee or any guarantor of this Lease,
unless the petition or appointment ceases to be in effect within thirty
(30) days after filing or appointment; and (g) breach or repudiation of a
guaranty obtained by Lessor in connection with this Lease.

12. REMEDIES: If an Event of Default occurs, Lessor may (a) proceed by court
action to enforce performance by Lessee of the covenants of this Lease or to
recover damages for their breach or (b) by notice in writing to Lessee terminate
this Lease, in which event all rights of Lessee to use a Unit shall terminate,
but Lessee shall remain liable as provided herein and Lessor may do any one or
more of the following: (i) require Lessee to return each Unit pursuant to
Section 13; (ii) enter the premises where any Unit may be and take possession of
it without notice, liability or legal process; (iii) recover from Lessee
(whether or not Lessor takes possession of Unit) all amounts due or accrued on
the date of termination; (iv) recover as damages for loss of bargain and not as
a penalty a sum equal to the Casualty Value of a Unit; and (v) recover any other
damages incurred by Lessor because of the breach of any covenant, representation
or warranty other than payment of rent. If an Event of Default occurs and Lessee
returns Unit pursuant to Section 13, Lessor shall undertake commercially
reasonable efforts to sell or re-lease it and the proceeds of any sale or
re-lease shall be applied in the following order: (a) to reimburse Lessor for
all expenses of retaking, holding, preparing for sale or re-lease and selling or
re-leasing the Unit, including any taxes, charges, costs, expenses and
reasonable attorney’s fees incurred by Lessor; (b) to pay Lessor all amounts
which under the terms of this Lease are due or have accrued as of the date of
Lessor’s receipt of the proceeds; and (c) to reimburse Lessee for any sums
previously paid to Lessor as damages for loss of bargain. Any surplus shall be
retained by Lessor to the extent permitted by law. Lessee shall promptly pay any
deficiency to Lessor. Lessee acknowledges that sale of a Unit to a wholesaler,
retailer or user for cash or credit are all commercially reasonable. Lessee
agrees to pay all charges, costs, expenses and reasonable attorney’s fees
incurred by Lessor in enforcing this Lease. The remedies provided to Lessor
shall be cumulative and shall be in addition to all other remedies existing at
law or in equity. If Lessee fails to perform any of its obligations under this
Lease, Lessor may perform the obligations, and the expenses incurred by Lessor
as a result shall be payable by Lessee upon demand.

13. RETURN OF UNIT: Upon expiration of the term of this Lease or if Lessor shall
rightfully demand possession of a Unit, Lessee, at its expense, shall promptly
deliver possession of the Unit(s), as set forth in Exhibit A to Lessor, properly
protected and in the condition required by Section 5, on board a carrier named
by Lessor and shipping it, freight collect, to the destination designated by
Lessor. If the Unit is not in the condition required by Section 5, Lessee shall
pay to Lessor, on demand, all costs and expenses incurred by Lessor to bring the
Unit into the required condition.

14. LESSEE ASSURANCES AND REPRESENTATIONS: Lessee and Lessor intend that this
Lease shall be a “true lease” of the Unit(s), and not a sale of the Unit(s).
Title to the Unit(s) shall remain in Lessor and Lessee shall not acquire any
interest in the Unit(s) other than the leasehold interest described herein.
Nevertheless, Lessee hereby grants to Lessor a security interest in the Unit(s),
and all replacements or substitutions therefore, and any proceeds there from,
including, but not limited to, proceeds in the form of chattel paper as security
for the payment and performance by Lessee of all its obligations under this
Lease in the event a court of competent jurisdiction determines that Lessee and
Lessor created a security interest in the Unit(s).

Lessee shall, at its expense, do any act and execute, acknowledge, deliver,
file, register and record any documents which Lessor deems desirable in its
discretion to protect Lessor’s title or rights in a Unit and Lessor’s rights and
benefits under this Lease. Lessee hereby irrevocably appoints Lessor as Lessee’s
attorney-in-fact for the signing and filing of such documents and authorizes
Lessor to delegate these limited powers.

Lessee represents and warrants to Lessor that (a) Lessee has the power to make,
deliver and perform under this Lease, (b) the person executing and delivering
this Lease is authorized to do so on behalf of Lessee, and (c) this Lease
constitutes a valid obligation of Lessee, legally binding upon it and
enforceable in accordance with its terms. Lessee shall, during the lease term,
display in a prominent place on the Unit labels supplied by Lessor stating that
the Unit is leased from Lessor. Lessee further represents and warrants to Lessor
that Lessee is and shall remain (“Business Location”); and Lessee will not
change its form of business organization or Business Location without prior
written notice to Lessor.

15. ASSIGNMENT; COUNTERPARTS: The rights of Lessor under this Lease and title to
the Unit may be assigned by Lessor at any time. If notified by Lessor, Lessee
shall make all payments due under this Lease to the party designated in the
notice without offset or deduction. No assignment of this Lease or any right or
obligation under it may be made by Lessee without the prior written consent of
Lessor. This Lease shall be binding upon and benefit Lessor and Lessee and their
respective successors and assigns. If this Lease is assigned by Lessor to a
partnership or trust, the term “Lessor” shall thenceforth mean and include the
partnership or trust and shall also include, for purposes of Sections 4, 5, 8,
9, and 10, each partner in or beneficiary of the partnership or trust. Although



--------------------------------------------------------------------------------

multiple counterparts of this document may be signed, only the counterpart
accepted, acknowledged and certified by Alice Environmental Services, LP on the
signature page thereof as the original will constitute original chattel paper.

16. EFFECT OF WAIVER; ENTIRE AGREEMENT; MODIFICATION OF LEASE; NOTICES: A delay
or omission by Lessor to exercise any right or remedy shall not impair any right
or remedy and shall not be construed as a waiver of any breach or default. Any
waiver or consent by Lessor must be in writing. This Lease completely states the
rights of Lessor and Lessee and supersedes all prior agreements with respect to
a Unit. No variation or modification of this Lease shall be valid unless in
writing. All notices shall be in writing, addressed to the other party at the
address stated on the front or at such other address as may hereafter be
furnished in writing. This Agreement shall be governed by and construed under
the laws of the State of Texas, without giving effect to the conflict-of-laws
principles thereof, and Lessee hereby consents to the jurisdiction of any state
or federal court located within the State of Tennessee. THE PARTIES HERETO
HEREBY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING OUT OF OR RELATED
TO THIS AGREEMENT, THE OBLIGATIONS OR THE COLLATERAL.

17. SEVERABILITY; SURVIVAL OF COVENANTS: If any provision of this Lease shall be
invalid under any law, it shall be deemed omitted but the remaining provisions
hereof shall be given effect. All obligations of Lessee under this Lease shall
survive the expiration or termination of this Lease to the extent required for
their full observance and performance.

 

Lessee:

   Forbes Energy Services, LLC    Lessor:   ALICE ENVIRONMENTAL SERVICES, LP

By

   /s/ John Crisp    By   /s/ Charles Forbes Jr.

Name

(PRINT)  

   John Crisp    Name


(PRINT)  

  Charles Forbes Jr.

Title

   President    Title   President

Date

   October 15, 2008    Date   October 15, 2008



--------------------------------------------------------------------------------

DELIVERY & INSURANCE SUPPLEMENT

This pertains to the Lease, dated as of October 15, 2008, between Alice
Environmental Services, LP as Lessor and Forbes Energy Services, LLC as Lessee.

This confirms that Lessee has elected to obtain its own insurance on the
unit(s), more particularly described in Exhibit A attached and incorporated
herein as if fully set forth, from Jerry Crider of Swantner & Gordon Insurance
Agency, a true and correct copy of the valid binder has been tendered to Lessor
and is attached herein as Exhibit B.

This further confirms that the Lessee physically received the following Unit(s),
more particularly described in Exhibit A attached and incorporated herein as if
fully set forth, on the possession date below. As of the date of signature of
this form:

 

  (i) the Unit(s), as described in Exhibit A is in all respects satisfactory to
Lessee for leasing under the Lease

  (ii) Lessor has performed all of its obligations under the Lease.

 

Description of Unit(s)

& Insurance Binder:

   See Exhibit A & B incorporated herein.

 

Location:

  Delivered to 3000 S. Business
Hwy 281, Alice, Texas

County:

  Jim Wells County

 

Possession Date:

  October 15, 2008

 

Signature

   

Name (PRINT)

   

Title

   

Date

   